





11130022.8
PERFORMANCE RESTRICTED SHARE UNIT GRANT NOTICE UNDER THE
DENTSPLY SIRONA INC.
2016 OMNIBUS INCENTIVE PLAN
as amended and restated
PERFORMANCE RESTRICTED SHARE UNIT GRANT NOTICE
Notice is hereby given of the following award of Restricted Share Units (the
“Award”), which entitles the Grantee to receive one share of the Common Shares,
$0.01 par value per share, of DENTSPLY SIRONA Inc. (“Common Shares” or “Shares”)
for each Restricted Share Unit pursuant to the following terms and conditions:  
 
 
 
Grantee:
  
 
 
Grant Date:
  
 
 
Number of Restricted Share Units:
  
 
 
Vesting Schedule: The Restricted Share Units under the Award (“RSUs”) shall vest
in accordance with the following vesting schedule:
[The RSUs will vest on [DATE], subject to your continuous employment with the
Company through such date and upon meeting the following performance
requirements: DESCRIBE PERFORMANCE REQUIREMENTS (“Performance Criteria”)]
[DESCRIBE ANY FURTHER VESTING REQUIREMENTS.]
  
 
 
Other Provisions: The Award is granted subject to, and in accordance with, the
terms of the Performance Restricted Share Unit Agreement (the “RSU Agreement”)
attached hereto as Exhibit A and the DENTSPLY SIRONA Inc. 2016 Omnibus Incentive
Plan, as amended and restated from time to time (the “Plan”).

This Award is granted under, and governed by, the terms and conditions of this
Grant Notice, the Plan and the RSU Agreement.
 
 
 
DENTSPLY SIRONA INC.
 
 
By: 
 
 

Attachments:
Exhibit A-Performance Restricted Share Unit Agreement


EXHIBIT A
PERFORMANCE RESTRICTED SHARE UNIT AGREEMENT





--------------------------------------------------------------------------------





DENTSPLY SIRONA Inc., a Delaware corporation (the “Company”), has granted you
(the “Grantee”) an award of the number of Restricted Share Units as set forth on
your Performance Restricted Share Unit Grant Notice (the “Grant Notice”). Each
Restricted Share Unit shall entitle Grantee to receive one share of Common
Shares upon vesting in the future in accordance with, and subject to, the terms
and conditions set forth in the Notice and this Performance Restricted Share
Unit Agreement (the “RSU Agreement”).
The Award is granted pursuant to the DENTSPLY SIRONA Inc. 2016 Omnibus Incentive
Plan, as amended and restated from time to time (the “Plan”), pursuant to which
restricted share units, and other awards, may be granted to Eligible Recipients
under the Plan. Except as otherwise specifically set forth herein, all
capitalized terms utilized herein shall have the respective meanings ascribed to
them in the Plan.
The details of your Award are as follows:
l. Grant of Restricted Share Unit Award. Pursuant to action of the Board and/or
the Committee, the Company hereby grants to Grantee an Award of the number of
Restricted Share Units as set forth on the Grant Notice. Each Restricted Share
Unit shall entitle Grantee to receive one share of Common Shares upon vesting in
the future in accordance with, and subject to, the terms and conditions
described herein.
2. Vesting and Forfeiture.
(a) Vesting. The Restricted Share Units shall vest in one or more installments
(each, an “Installment”) in accordance with the Vesting Schedule as set forth on
the Grant Notice, with the vesting of each Installment subject to the Grantee’s
continued employment with the Company or an Affiliate through the applicable
vesting date and achievement of the Performance Criteria set forth in the Grant
Notice as of such vesting date, subject to such additional terms and conditions
set forth on the Grant Notice, the terms hereof, and, where applicable, the
terms of an Applicable Employment Agreement (as defined below), if any.
(b) Accelerated Vesting. Any Restricted Share Units which have not yet vested
under subparagraph (a) above shall vest or be forfeited in accordance with the
provisions of the Plan, and the terms of this RSU Agreement, and, where
applicable, the terms of any Applicable Employment Agreement.
(c) Forfeiture of Restricted Share Units. Except as provided in the Grant
Notice, this RSU Agreement, the Plan or an Applicable Employment Agreement (if
any), if Grantee’s employment with the Company or an Affiliate terminates for
any reason other than Cause (as defined in the Plan), Grantee shall forfeit all
rights with respect to any portion of the Award (and the underlying shares of
Common Shares) that has not yet vested as of the effective date of the
termination. Notwithstanding the foregoing, if Grantee’s employment is
terminated by the Company or an Affiliate without Cause, then, except as may be
provided in an Applicable Employment Agreement (if any), Grantee shall receive a
pro-rata number of Common Shares under this Award calculated by multiplying the
number of RSUs that vest based on actual attainment of the Performance Criteria
in the Vesting Schedule as set forth on the Grant Notice by a fraction, the
numerator of which equals the number of days that the Grantee was employed from
the Grant Date to the vesting date set forth in the Vesting Schedule (the
“Performance Period”) and the denominator of which equals the total number of
days in the Performance Period. For the avoidance of doubt, except as provided
in the Grant Notice, this RSU Agreement, the Plan or an Applicable Employment
Agreement (if any), if the Performance Criteria are not achieved, Grantee shall
forfeit all rights with respect to the Award (and the underlying shares of
Common Shares) at the end of the Performance Period if not sooner terminated and
forfeited hereunder on account of termination of employment or otherwise.





--------------------------------------------------------------------------------





3. Issuance of Common Shares. In accordance with the Vesting Schedule and
subject to all the terms and conditions set forth in this RSU Agreement, the
Plan and any Applicable Employment Agreement, upon conclusion of the Performance
Period, but in no event later than thirty (30) days following such date, the
Company shall issue and deliver to Grantee the number of shares of Common Shares
equal to the number of Restricted Share Units which have become vested at the
end of the Performance Period (subject to any reductions for tax withholding or
otherwise to the extent permitted under the Plan, this RSU Agreement or any
Applicable Employment Agreement). The Company may, in its sole discretion,
deliver such shares of Common Shares (a) by issuing Grantee a certificate of
Common Shares representing the appropriate number of shares, (b) through
electronic delivery to a brokerage or similar securities-holding account in the
name of Grantee, or (c) through such other commercially reasonable means
available for the delivery of securities.
4. Incorporation of the Plan by Reference; Conflicting Terms. The Award of
Restricted Share Units pursuant to this RSU Agreement is granted under, and
expressly subject to, the terms and provisions of the Plan, which terms and
provisions are incorporated herein by reference. Grantee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. In the event of any conflict between the terms of the Plan
and the terms of this RSU Agreement, the terms and provisions of the Plan shall
govern.
5. Non-Transferability of Restricted Share Units. The Restricted Share Units may
not be transferred in any manner and any purported transfer or assignment shall
be null and void. Notwithstanding the foregoing, upon the death of Grantee,
Grantee’s beneficiary designated in accordance with the terms of the Plan shall
have the right to receive any shares of Common Shares that may be deliverable
hereunder, provided, that, for such purposes, the terms of the Plan and this RSU
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of Grantee.
6. Ownership Rights. The Restricted Share Units do not represent a current
interest in any shares of Common Shares. Grantee shall have no voting or other
ownership rights in the Company arising from the Award of Restricted Share Units
under this RSU Agreement. Notwithstanding the foregoing, unless otherwise
determined by the Committee or the Board, and to the extent permitted by the
Plan, Grantee shall participate in any cash dividend declared by the Board
applicable to shares of Common Shares, which shall entitle Grantee to receive a
cash payment for each whole Restricted Share Unit, subject to the same Vesting
Schedule and restrictions as the underlying Restricted Share Unit and otherwise
payable at the same time shares are issued and delivered to Grantee with respect
to the underlying Restricted Share Unit, in an amount that would otherwise be
payable as dividends with respect to an equal number of shares of Common Shares.
7. Committee Discretion. This Award has been made pursuant to a determination
made by the Board and/or Committee. Notwithstanding anything to the contrary
herein, and subject to the limitations of the Plan, the Administrator shall have
plenary authority to: (a) interpret any provision of this RSU Agreement or the
Award; (b) make any determinations necessary or advisable for the administration
of this RSU Agreement or the Award; (c) make adjustments as it deems appropriate
to the aggregate number and type of securities available under this RSU
Agreement to appropriately adjust for, and give effect to, any Change in
Capitalization or otherwise as provided under the Plan; and (d) otherwise modify
or amend any provision hereof, or otherwise with respect to the Award, in any
manner that does not materially and adversely affect any right granted to
Grantee by the express terms hereof, unless required as a matter of law, subject
to the limitations stated in the Plan.
8. Tax Withholding. The Company shall withhold from Grantee’s compensation any
required taxes, including social security and Medicare taxes, and federal, state
and local income tax, with respect to the





--------------------------------------------------------------------------------





income arising from the vesting or payment in respect of any Restricted Share
Units under this RSU Agreement (or such other amount that will not cause adverse
accounting consequences for the Company and is permitted under applicable
withholding rules promulgated by the Internal Revenue Service or other
applicable governmental entity).
9. Clawback Policy. To the extent this Award is subject to recovery under any
law, government regulation, stock exchange listing requirement or Company
agreement or policy, this Award will be subject to such deductions and clawback
as may be required to be made pursuant to such law, government regulation or
stock exchange listing requirement (or any agreement or policy adopted by the
Company pursuant to any such law, government regulation, stock exchange listing
requirement or otherwise).
10. Electronic Delivery. The Company may choose to deliver certain statutory or
regulatory materials relating to the Plan in electronic form, including without
limitation securities law disclosure materials. Without limiting the foregoing,
by accepting this Award, Grantee hereby agrees that the Company may deliver the
Plan prospectus and the Company’s annual report to Grantee in an electronic
format. If at any time Grantee would prefer to receive paper copies of any
document delivered in electronic form, the Company will provide such paper
copies upon written request to the Investor Relations department of the Company.
11. No Right to Continued Employment. Nothing in this RSU Agreement shall be
deemed to create any limitation or restriction on such rights as the Company or
an Affiliate otherwise would have to terminate the employment of Grantee at any
time for any reason.
12. Entire Agreement. This RSU Agreement and the Plan contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations between the
parties except to the extent that the vesting and/or forfeiture of this Award of
Restricted Share Units is specifically addressed by any employment agreement
between the Company or an Affiliate, on the one hand, and Grantee, on the other
hand (an “Applicable Employment Agreement”), in which instance the relevant
terms of such Applicable Employment Agreement shall be incorporated herein and
deemed to be a part of this RSU Agreement, and, in the event of any conflict
between the terms of this RSU Agreement regarding the vesting of the Restricted
Share Units, and the terms of an Applicable Employment Agreement (if any), the
terms and provisions of the Applicable Employment Agreement shall govern.
13. Governing Law. To the extent federal law does not otherwise control, this
RSU Agreement shall be governed by the laws of Delaware, without giving effect
to principles of conflicts of laws.
14. Compliance with Section 409A of the Internal Revenue Code. The Award is
intended to comply with section 409A of the Code to the extent subject thereto,
and shall be interpreted in accordance with section 409A of the Code and
treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Grant Date. Notwithstanding any provision in the Plan, this RSU
Agreement or any Applicable Employment Agreement to the contrary, no payment or
distribution under this RSU Agreement that constitutes an item of deferred
compensation under section 409A of the Code and becomes payable by reason of
Grantee’s termination of employment or service with the Company shall be made to
Grantee until such termination of employment or service constitutes a separation
from service within the meaning of section 409A of the Code. For purposes of
this Award, each amount to be paid or benefit to be provided shall be construed
as a separate identified payment for purposes of section 409A of the Code.
Notwithstanding any provision in the Plan, this RSU Agreement or any Applicable
Employment Agreement to the contrary, and to the extent necessary to avoid the
imposition of taxes under section 409A of the Code, (a) if Grantee is a
specified employee within the meaning of section 409A of the Code, Grantee shall
not be entitled to any payments





--------------------------------------------------------------------------------





upon a termination of employment or service until the expiration of the six
(6)-month period measured from the date of Grantee’s separation from service
(or, if earlier, the date of death) and (b) no Change in Control shall be deemed
to have occurred hereunder unless such Change in Control constitutes a change in
control event for purposes of section 409A of the Code. Upon the expiration of
the applicable waiting period set forth in the preceding sentence, all payments
and benefits deferred pursuant to this Section  (whether they would have
otherwise been payable in a single lump sum or in installments in the absence of
such deferral) shall be paid to Grantee in a lump sum as soon as practicable,
but in no event later than sixty (60) calendar days, following such expired
period, and any remaining payments due under this Award will be paid in
accordance with the normal payment dates specified for them herein.
Notwithstanding any provision of the Plan, this RSU Agreement or any Applicable
Employment Agreement to the contrary, in no event shall the Company or any
Affiliate be liable to Grantee on account of an Award’s failure to (i) qualify
for favorable U.S. or foreign tax treatment or (ii) avoid adverse tax treatment
under U.S. or foreign law, including, without limitation, section 409A of the
Code.







